DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 11/15/2022 have been entered. 
Claims 1-21 are pending.
In view of the amendments, the outstanding rejection under 35 USC 103a is withdrawn
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karioti et al., Journal of Agricultural and Food Chemistry, 2011, 59, 6412-6422, AU 2008201404 (‘404) in view of US2012/0282349 (‘349) and Reid et al., Phytochemistry, Volume 94, October 2013, Pages 243-248.  ‘404 is reference of record in the IDS filed 6/21/2022.
Karioti et al. teaches the tannins extracted from Quercus ilex containing proanthocyanidins that are effective in against various fungus and bacteria including the Psuedomonas sp. (see the abstract, Tables 3).
‘404 teaches composition containing tannin including proanthocyanidins as effective in killing bacteria including Pseudomonas sp. (see page 7, lines 17 bridging page 10, line 32; also see Table 1).  ‘404 teaches the tannin composition can contain tannin content in 0.2mg/ml to 1g/ml (note: that is about 0.2% to 50% w/v) (see Table 1). 
The primary references do not expressly teach the incorporation of the herein claimed excipients. The primary references do not expressly teach the amount and the regimen of the application. The primary reference do not teach where the proanthocyanidin being extracted from.
‘349 teaches the use of bentonite, diatomaceous earth, lignosulfate, naphthalene sulfonate,
and xanthan gum as excipients for composition for agricultural use (see [0889], [0890], and [0894] for example).
Reid et al. teaches proanthocyanidin tannins can be extracted out from quebracho heartwood (see the abstract for example).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate bentonite, diatomaceous earth, lignosulfate, naphthalene sulfonate, and xanthan gum into the tannin composition for combating bacterial infection in plants. It would have been obvious to one of ordinary skill in the art at the time of filing to employ the amount and duration when administering the tannin composition. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the proanthocyanidin tannins from quebracho heartwood in the method of treating bacterial infection of the plants.
One of ordinary skill in the art would have been motivated to employ the amount and duration, as well as where in the plants when administering the tannin composition. Since it is well-known for proanthocyanidins to effectively combating bacterial infections in plants, the adjustment and the duration of the treatment depending on various factors including temperature, rain amount, soil quality, area needed to be treated, severity of the infestations, type of fungal infection to be treated, species of the plants or fruits, etc.. Due to these factors, adjusting the amount and duration of treatment tailored to these factors would be seen as obvious to one of skilled artisan.  Since it is well-known for proanthocyanidin in agricultural application to combating against bacterial and fungal diseases in plants, applying the herein claimed tannin composition to any parts of the plants that is affected by the microbes, including those recited in the claims, would be considered as obvious. Furthermore, the amount taught in the prior art encompasses what is recite din the claims, therefore, prima facie case of obviousness exists.
One of ordinary skill in the art would have been motivated to incorporate bentonite, diatomaceous earth, lignosulfate, naphthalene sulfonate, and xanthan gum into the tannin composition for combating fungal infection in plants.  The herein claimed components are well-known excipients used in agricultural products for protecting crops. Therefore, incorporating them into the crop protecting composition and then apply the same in a method of treating plants for bacterial infection would be reasonably expected to be effective. 
One of ordinary skill in the art would have been motivated to incorporate the proanthocyanidin tannins from quebracho heartwood in the method of treating bacterial infection of the plants.  Since proanthocyanidins are known to be effective in treating bacterial infections, it would be reasonably expected the very same compounds, regardless of where the compounds are being extracted from, to be effective in treating bacterial infection in plants. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the examples disclosed in the specification demonstrating the tannins extracted from quebracho as being effective have been considered, but are not found persuasive since based on the teachings of the cited prior art, those are expected effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627